Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 03, 2016

The Court of Appeals hereby passes the following order:

A16A0802. STEVE COOPER et al. v. ORMA LACKEY, SUPERINTENDENT
    OF ELECTIONS CITY OF FORT OGLETHORPE et al.

      Steve Cooper brought an action challenging the qualifications of candidate
Charles L. Sharrock. After the superintendent of elections refused to remove
Sharrock from the ballot, Cooper appealed to superior court. The superior court
action was dismissed, and the court awarded OCGA § 9-15-14 attorney fees to
defendant Sharrock. Cooper then filed this direct appeal.
      Pursuant to the Georgia constitution, appeals in cases of election contests are
within the exclusive appellate jurisdiction of the Supreme Court. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (2); Jordan v. Cook, 277 Ga. 155 (587 SE2d 52) (2003)
(appeal from superior court’s dismissal of appeal from opinion by superintendent of
elections). The Supreme Court has exercised its election-contest jurisdiction in
appeals from OCGA § 9-15-14 awards such cases. See Davis v. Dunn, 286 Ga. 582
(690 SE2d 389) (2010). Therefore, this appeal is TRANSFERRED to the Supreme
Court for disposition.


                                       Court of Appeals of the State of Georgia
                                                                            02/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.